Citation Nr: 9901758	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for left knee 
chrondromalacia patella and patellar tendonitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1987 to 
August 1991.  

This appeal arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  The RO denied the veteran's claim for 
an increased evaluation for chrondromalacia of the left knee.  

The Board issued remanded in June 1998 for additional factual 
development including a VA examination and additional medical 
records.  The Board also required consideration of additional 
diagnostic criteria and regulations, and of the United States 
Court of Veterans Appeals (Court) decision in the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The RO requested that the veteran identify all sources of 
medical treatment but the veteran did not report additional 
sources of records or submit any additional records.  The VA 
examination was conducted as ordered.  There was 
consideration of DeLuca and the additional regulations and 
diagnostic criteria specified by the Board.  The Board 
concludes that there was complete compliance with the Boards 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The case has been returned to the Board of Veterans Appeals 
(Board) for appellate review.  The description of the 
service-connected disability has been updated based on the 
August 1998 VA examination results.  


FINDINGS OF FACT

1.  The veteran has left knee patella chondromalacia and 
patella tendonitis manifested by pain with prolonged use, 
pain to palpation, crepitus, slight hypermobility of the 
patella, and slight limitation of motion of the knee due to 
pain.  

2.  Left knee chondromalacia patella with patellar tendonitis 
has not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee chrondromalacia patella and patellar tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Plate II, 
Diagnostic Codes 5003, 5024, 5257, 5258, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The February 1991 Medical Board examination report was 
obtained in connection with the original claim for 
entitlement to service connection.  The veteran had 
intermittent pain in the inferior pole of the left patella 
for approximately two years without any remarkable traumatic 
onset.  The pain was said to be exacerbated by forced 
marches, running, and other heavy activity.  It was improved 
with rest.  Nonsteroidal anti-inflammatory medications 
reportedly provided minimal help.  

On examination the veterans range of knee motion was -5 
degrees to 135 degrees.  There was pain over the patellar 
tendon origin.  Palpation of that area duplicated his 
symptoms.  Patella compression test was positive.  There was 
no effusion or ligamentous instability or laxity.  Meniscal 
examination was likewise negative.  Radiographs showed the 
inferior pole of the left patella to be slightly longer than 
normal.  The diagnosis was Sindig-Larsen-Johansen Syndrome or 
jumpers knee.  

The veteran was declared unfit for full duty due to pain in 
the knee.  While the disability only moderately inhibited his 
ability to perform, it was noted that symptoms were chronic 
and would probably not resolve.  

In December 1991, the veteran underwent a VA examination.  He 
reported that his knee would pop or lock up at times. There 
was mild bony crepitation of the left knee on 
flexion/extension.  The assessment was of mild chondromalacia 
of the left knee.  X-rays were normal.  

A second examination report was included from the 
rehabilitation therapy department.  On this report, range of 
motion was listed as being from 0 degrees to 135 degrees.  
Strength was 5/5.  These results were found to be within 
normal limits.  There was crepitus and a mild popping 
palpated.  Mild lateral collateral ligament laxity was also 
thought to exist.  

VA outpatient treatment records from 1996 did not show any 
treatment of the left knee.  

In connection with the current claim a VA orthopedic 
examination of the left knee was performed in September 1997.  
The veteran complained of recurrent episodes of pain in the 
left knee.  Knee pain, in general, was felt to be worse with 
prolonged periods of weightbearing.  No giving way of the 
knee was noted.  He indicated that his knee was bothered 
by operating a car with a clutch.  However, he also noted 
that he was working in construction performing mostly 
sweeping tasks without any particular problems pertaining to 
the knee.  

On examination, gait was unremarkable.  Range of motion of 
the left knee was from 0 degrees to 140 degrees.  There was 
increased pain on full extension.  Slight crepitus of the 
knee was noted on range of motion testing.  There was no 
redness, heat or swelling.  There was some tenderness to 
palpation about the medial aspect of the patellofemoral 
joint.  The patella seemed slightly hypermobile.  The 
examiner found no ligamentous instability of the knee.  
McMurrays test was negative.  



The veteran was able to heel and toe walk as well as squat 
and arise.  There was no quadriceps atrophy.  X-rays of the 
left knee were negative.  The impression was chondromalacia 
of the left knee.  

At the direction of the Board, the veteran underwent another 
VA orthopedic examination in August 1998.  The examiner noted 
that a copy of the Boards remand and the claims file were 
available and were reviewed prior to examination.  The 
examiner reviewed the Medical Board report of February 1991 
and its relevant findings and diagnosis.  The examiner also 
reviewed the results and diagnoses of the December 1991 and 
September 1997 VA examinations.  

The examiner clarified that on the September 1997 examination 
there was objective presence of pain on examination.  He 
reviewed the findings regarding pain (or lack thereof) with 
everyday activities.  

The examiner stated that the veterans complaints were 
essentially unchanged.  The veteran continued to have pain 
with prolonged periods of weightbearing.  He would avoid 
squatting, stooping, or going up or down stairs or steps 
whenever possible.  He continued to have problems with use of 
a standard vehicle transmission.  He reported that he was 
giving up work in construction due to problems with his knee 
but he added that he had recently started work in the 
housekeeping department of a local casino.  

On examination, the veteran moved with an unremarkable gait.  
Range of motion of the left knee was from 0 degrees to 140 
degrees both actively and passively.  There was mild pain on 
full extension of the knee.  There was no redness, heat, or 
swelling.  He had rather significant tenderness to palpation 
of the patella along the inferior patella border.  There was 
a positive patella grind test.  There was no demonstrable 
ligamentous instability.  There was 5/5 strength in the 
quadriceps with no atrophy noted.  He was able to heel and 
toe walk and squat and arise again.  


X-rays of the knees were normal.  The impression was 
chondromalacia patella of the left knee with patella 
tendonitis (jumpers knee).  The examiner noted in his report 
that the service connected disability involved the joint as 
well as the insertion of the patellar tendon along the 
inferior patella border.

In a comment following the diagnosis the examiner noted that 
while service connection was in effect for chondromalacia 
patella of the left knee, the Medical Board resulted in a 
diagnosis of jumpers knee. The examiner felt that there were 
elements of both disorders.  He explained that the positive 
patella grind test was compatible with chondromalacia 
patella.  Rather significant tenderness to palpation of the 
inferior patella border was due to patella tendonitis or 
jumpers knee. 

The examiner specifically addressed DeLuca.  He found no 
evidence of weakened movement, excess fatigability or 
incoordination.  There was painful motion on full extension 
visibly manifested by appropriate facial grimacing during 
full extension.  There was no evidence of muscle atrophy, 
skin changes, of other objective manifestations indicative of 
disuse or other functional impairment.  He did not feel that 
pain would further limit the veteran's functional ability 
during flare-ups or with increased use, and he felt it was 
not feasible within any degree of medical certainty to 
attempt to express painful motion in terms of additional 
limitation of motion.  There were no other medical problems 
having an impact on the functional capacities affected by the 
service-connected disability.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect  the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).




While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Tenosynovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the knee) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The standardized range of motion of the knee for VA purposes 
is 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of flexion of the leg to 60 degrees only warrants 
a 0 percent rating.  When flexion is limited to 45 degrees a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees only warrants 
a 0 percent rating.  When extension is limited to 10 degrees 
a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of locking pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
veterans claim; no further assistance in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran has been provided with two thorough and well 
articulated orthopedic examinations.  VA medical records were 
obtained.  The veteran was asked to identify any additional 
sources of medical records but he did not do so.  The duty to 
assist is not boundless and it is not a one-way street.  Wood 
v. Derwinski.  1 Vet. App. 190 (1991).  

The medical evidence of record shows that since service, the 
veteran has subjectively had recurrent pain with use of his 
left knee.  He also reported various restrictions on his 
ability to work, drive a car, and engage in prolonged weight 
bearing activities due to pain in his knee.  

Objectively, there has been little evidence of pathology to 
account for his knee symptoms.  X-rays have been 
unremarkable.  However, the VA examiner who conducted the 
veterans 1997 and 1998 orthopedic examinations diagnosed 
mild or slight chondromalacia patella (a softening of the 
articular cartilage of the patella Stedmans Medical 
Dictionary 332 (26th ed. 1995)) and patella tendonitis.  
Findings included slight crepitus, as well as slight 
hypermobility of the patella, pain on palpation, and facial 
grimacing with complaints of pain on extremes of motion, 
which was full.  Otherwise there was no instability, atrophy, 
skin changes or any other significant disability attributable 
to the service connected disorder.  

The main issue to be addressed is how to best evaluate the 
veterans disability given the medical evidence of record.  
Where there is an established diagnostic code for a 
disability, that code will be utilized.  Where a disability 
is not listed specifically, rating is to be by analogy.  
Where there are multiple methods potentially for rating a 
disability, the method resulting in the most favorable rating 
will be utilized.  

As noted in 38 C.F.R. § 4.21, coordination of rating with 
impairment of function is expected in all instances.  All 
disabilities must be fully evaluated.  To that end, multiple 
ratings for symptoms of a single disabling condition are 
permitted.  However symptomatology listed as criteria under 
one diagnostic code cannot be duplicative of, or overlap, the 
symptomatology listed as criteria under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97).  

The Board, upon review of the VA examination results and 
other evidence of record, has determined that assignment of 
an evaluation for the service connected disability requires 
consideration of the rating criteria for tendonitis/arthritis 
(38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5024, 5003), and 
limitation of knee motion (38 C.F.R. §§ 4.71, 4.7a, Plate II, 
Diagnostic Codes 5260, 5261).  Diagnostic Code 5257 was also 
considered as this diagnostic code may be used for unlisted 
disorders of the knees as well as for rating subluxation and 
lateral instability.  Because the veteran has a diagnosis of 
chrondromalacia and because he has had some slight 
hypermobility of the patella with past reported symptoms such 
as popping and locking, the Board gave consideration to 
applicability of Diagnostic Code 5258 (dislocated semilunar 
cartilage).  

Before applying the facts to the pertinent rating criteria, 
the Board must determine whether there has been compliance 
with relevant VA regulations and case law pertaining to 
evaluation of musculoskeletal or orthopedic disorders and 
consideration of functional impairment.  

In DeLuca, the Court determined that VA is required to apply 
its own regulations pertaining to functional impairment and 
evaluation of musculoskeletal or orthopedic disabilities.  
Pertinent VA regulations include 38 C.F.R. §§ 4.10 
(functional impairment), 4.40 (disabilities of the 
musculoskeletal system), 4.45 (evaluation of the joints) , 
and 4.59 (painful motion and arthritis).  

In the opinion of the Board there has been thorough 
evaluation of the veterans knee disorder, and complete 
consideration of objective and subjective evidence of 
functional impairment.  The VA examiner who conducted the 
1997 and 1998 examinations found that the veteran had 
evidence of pain on full extension manifested by facial 
grimacing but that there was no evidence of fatigability, 
weakness, or incoordination.  There was no evidence of skin 
changes, atrophy or other evidence of disuse due to his knee 
disorder.  The examiner also recorded in detail the veterans 
subjective complaints of having difficulty with work, with 
staying on his feet for extended periods of time, with 
driving a vehicle with a manual transmission, and with 
certain physical maneuvers such as stooping, squatting, and 
climbing stairs.  The examiner gave full consideration to the 
history of the veterans disability based on review of the 
claims folder and reconciled the past diagnosis of jumpers 
knee with the current diagnosis of chondromalacia, clarifying 
that the veterans disability consisted of both 
chondromalacia and patella tendonitis. 38 C.F.R. §§ 4,1, 4.2; 
Schafrath.  

The Board is of the opinion, based on a review of all of the 
evidence of record, that the criteria for a rating in excess 
of 10 percent have not been met.  Rating tendonitis requires 
rating by limitation of motion.  The veteran had full range 
of motion on VA examinations in 1997 and 1998.  The veteran 
did not show actual limitation of passive or active flexion 
to 45 degrees or limitation of active or passive extension to 
10 degrees.  However, considering that the veteran had pain 
on full extension, a rating of 10 percent is appropriate.  
This is consistent with 38 C.F.R. § 4.59, which provides that 
where there is painful motion due to arthritis (and 
tendonitis is rated as arthritis) the intention of the rating 
schedule is to assign the minimum compensable evaluation.  



An additional rating assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 would not be appropriate because there 
is no subluxation or lateral instability. VAOPGCPREC 23-97 
(O.G.C. Prec. 23-97) provided that an additional rating was 
not prohibited where there was both limitation of motion of 
the knee and subluxation or lateral instability.  Mild laxity 
was noted back in 1991 on the supplemental VA examination 
report by the rehabilitation department.  However, the 
medical doctor who performed the main VA examination in 1991 
did not find subluxation or lateral instability, and neither 
subluxation nor lateral instability was found on later VA 
orthopedic examinations in 1997 and 1998.  Where an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 
Vet.App. 55 (1994).  

An additional rating is not appropriate pursuant to 
Diagnostic Code 5258 because notwithstanding that the veteran 
has a diagnosis of chrondromalacia patella, there is no 
diagnosis of dislocated semilunar cartilage.  Meniscal 
examination has been unremarkable and x-rays have been 
normal.  Furthermore, the rating criteria contained in 
Diagnostic Code 5258 include symptoms such as locking, pain, 
and effusion.  There has been no showing of effusion; and no 
corroboration of locking.  A separate rating is not supported 
based only upon a diagnosis of chrondromalacia with knee pain 
as this would violate the prohibition against pyramiding.  
The diagnostic criteria for arthritis/tendonitis contemplate 
consideration of objective evidence of painful motion, and 
the veterans 10 percent evaluation, as noted above, is 
primarily based on pain.  See Esteban.  

In lieu of a rating premised upon limitation of motion, a 
rating could be assigned under Diagnostic Code 5257 for other 
impairment of the knee.  However, in the judgment of the 
Board, the veterans service connected disorder is more 
appropriately characterized as slight than moderate.  
38 C.F.R. §§ 4.3, 4.7.  There was at best slight limitation 
of motion, and while the veteran reported interference with a 
variety of daily activities, the fact remains that there were 
few findings on examination.  


The Board cannot conclude based on the medical evidence 
recited above, that the veterans symptoms more nearly 
approximate moderate impairment than slight impairment even 
giving him the benefit of the doubt as to his current 
symptoms and subjective complaints.  

As the Board noted earlier, the veteran has demonstrated 
normal range of motion of the knee and radiographic studies 
have also been normal.  Assignment of a separate evaluation 
for arthritis based on qualifying limitation of motion under 
diagnostic codes 5260 and 5261 in accordance with the 
guidance articulated in VAOPGCOPREC 23-97 (O.G.C. Prec. (23-
97) is therefor not warranted.

The Board has considered all of the diagnostic codes 
pertaining to rating disorders of the knee and leg.  There is 
no diagnosis of ankylosis of the knee (Diagnostic Code 5256), 
or malunion of the tibia and fibula with moderate to marked 
knee disability (Diagnostic Code 5262) to warrant 
consideration of a higher evaluation.  

The veterans left knee disability has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased evaluation on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellants 
left knee disability.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for left knee chondromalacia with 
patellar tendonitis with application of all pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71, 4.71a, Plate II, Diagnostic Codes 
5003, 5024, 5257, 5258, 5260, 5261 (1998).


ORDER

The claim for entitlement to an increased evaluation for left 
knee chrondromalacia patella with patellar tendonitis is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to COVA within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
